Title: From Thomas Jefferson to Joseph Coolidge, 4 June 1826
From: Jefferson, Thomas
To: Coolidge, Joseph


Dear Sir
Monticello
June 4. 26.
You have heretofore known that the ability of the University to meet the necessary expences of a bell and clock, depended on the remission by Congress, of the duties on marble bases and capitels used in our buildings, a sum of nearly 3000,D. the remission is granted, and I am now authorised to close with mr Willard for the undertaking of the clock, as proposed in your letter of Aug. 25. I must still however ask your friendly intermediacy, because it will so much abridge the labors of the written correspondence. for there will be many minutiæ which your discretion can direct, in which we have full confidence, and shall confirm as if predirected. I have drawn up the material instructions, on separate papers which put into mr Willard’s hand’s, will, I trust leave little other trouble for you. we must avail ourselves of his offer (expressed in the same letter) to come himself and set it up, allowing the compensation which I am sure he will make reasonable. the dial-plate had better be made at Boston, as we can prepare our aperture for it, of sixty inches, with entire accuracy; we wish him to proceed with all practicable dispatch, and are ready to make him whatever advance he usually requires; and we would rather make it immediately, as we have a sum of money in Boston which it would be more convenient to place in his hands at once, than to draw it here and have to remit it again to Boston.—if it would be out of his line to engage for the Bell also, be so good as to put it into any hands you please, and to say what we should advance for that also.The art of boring for water to immense depths, we know is practised very much in the salt springs of the Western country. and I have understood that it is habitually practised in the Northern states generally for ordinary water: we have occasion for such an artist at our University, and myself and many individuals round about us would gladly employ one. if they abound with you, I presume we could get one to come on and engage in the same line here. I believe he would find abundant employment. but should it be otherwise, or not to his mind, we could by paying his expences coming and returning and placing him at home as we found him, save him from any loss by the experiment. will you be so good as to make enquiry for such a person, to know the terms of his work, and communicate them to me, so that we may form a general idea of the cost of this method of supply. I could then give him immediate information of the probabilities & prospects there. I am anxious myself on behalf of the University, as well as for the convenience it will afford to myself.Our University is going on well. the Students have sensibly improved since the last year in habit of order and industry. occasional instances of insubordination have obliged us from time to time to strengthen our regulations to meet the new cases. but the most effectual instrument we have found to be the civil authority. the terrors of indictment, fine imprisonment, binding to the good behavior Etc have the most powerful effect. none have yet incurred them, but they have been sternly held up to their view. these civil coercions, want a little accomodation to our organisation which we shall probably obtain, and I suppose the more easily, as at the age of 16. it is high time for youths to begin to learn and to practice the duties of obedience to the laws of their country. it will make an important item in the Syllabus of the Moral Professor, and be considered as forming a standing branch in the system of education established here.—the competition among our Hotel keepers has made them too obsequious to the will of the Students. we must force them to become auxiliaries towards the preservation of order, rather than subservients to their irregularities. we shall continue under this evil until the renewal of their leases shall place them in our power, which takes place but annually.—our present number are over 170. and growing weekly: and on the opening of the Law school, which is fixed to the 1st July the dormitories now vacant will be all filled. these will accomodate 216. and several large houses are building in Charlottesville for private boarding, to meet the demand expected at the next commencement.ever and affectionately yoursTh: Jefferson